Citation Nr: 1727123	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  98-08 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied increased ratings for service-connected disabilities. 

This matter was previously before the Board in October 2011, at which time it was remanded for further development.  In a March 2016 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a January 2017 Order, the Court granted a January 2017 Joint Motion for Remand (JMR) of the issue.  This matter is remanded to the Board for readjudication in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for fibromyalgia, rated as 40 percent disabling, right and left knee patella compression syndrome, rated as 10 percent disabling each, and right and left wrist carpal tunnel syndrome, rated as 10 percent disabling each.  The combined service-connected disability rating is 60 percent.  38 C.F.R.     § 4.25 (2016).  Even considering combinations based on the bilateral factor, the Veteran does not meet the percentage criteria for consideration for TDIU under 38 C.F.R. § 4.16 (a).  38 C.F.R. §§ 4.16, 4.26 (2016).  She asserts that she is unemployable due to her service-connected disabilities, and in her June 2007 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Employability, she reported that she last worked in August 2006.  

The Board, in its March 2016 decision denying entitlement to a TDIU, relied upon, in part, the April 2014 opinion of a VA examiner as to the Veteran's employability.  The examiner opined that the Veteran's conditions would limit her ability for sedentary and physical employment, that due to her bilateral knee disorder, she would need to be able to take frequent breaks to stand, walk, or sit.  The examiner opined that the Veteran would need to avoid lifting heavy objects and avoid repetitive activity, as such would aggravate her bilateral wrist disorder, and that she would need a user-friendly work space and have to take frequent breaks from computer work.  The examiner reported that the Veteran's fibromyalgia appeared to be somewhat controlled with current medication and that she would need to be aware of flares and avoid activity that would trigger her pain; and that she would maybe need to make accommodations at work.  The examiner concluded that physical employment seemed more problematic than sedentary employment.  

The parties to the January 2017 JMR agreed that the April 2014 VA opinion was inadequate, as it did not contain the necessary "clear conclusion" as it related to
whether the Veteran's service-connected disabilities prohibited her from obtaining
and maintaining substantially gainful employment, and that it did not provide a
clear opinion as to whether she was unable to work based solely on her
service-connected disabilities.  On remand, the AOJ should obtain an adequate addendum opinion as to the Veteran's employability, as it related to her service-connected disabilities.

Of record is the Veteran's June 2007 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Employability , however, it does not appear that the AOJ obtained a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Also, the most recent VA treatment records were associated with the claims file in April 2014.  On remand, the AOJ should obtain a completed VA Form 21-4192, if necessary, requesting a new VA Form 21-8940 with an updated signature from the Veteran, and the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records dated since April 2014.

2. Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer listed in her June 2007 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  If necessary, if an updated signature is required, request that the Veteran submit a new VA Form 21-8940.  If a negative response is received from any employer, such must be documented in the claims file the Veteran must be duly notified and provided an opportunity to submit such records. 

3. After the above development is completed, forward the claims file to the VA examiner who offered the April 2014 opinion as to the Veteran's employability.  If that examiner is no longer available, or deems a new physical examination of the Veteran necessary, so schedule the Veteran.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected fibromyalgia, right and left knee patella compression syndrome, and right and left wrist carpal tunnel syndrome, in the aggregate, preclude her from obtaining and maintaining substantially gainful employment when considering her level of education, prior work experience and training, etc., but not disabilities that are not service connected and without regard to her age.  The examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

The examiner should be informed that the April 2014 opinion was not adequate as not contain the necessary "clear conclusion" as it related to whether the Veteran's service-connected disabilities prohibited her from obtaining and maintaining substantially gainful employment, and that it did not provide a clear opinion as to whether she was unable to work based solely on her service-connected disabilities and instead spoke to difficulties the Veteran may have in employment due to her service-connected disabilities.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to mere speculation.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a TDIU, including referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b).  If any action remains adverse to the Veteran, provide her and her attorney with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




